Roberts, J.
In this case there was an application for a new trial by one of the defendants.
*487Apparently it presents a very strong case, and is well supported by the affidavit of the witness, whose absence is complained of. As there is no statement of facts or bill of exceptions in the record, it is impossible for this Court to know, through any legitimate channel, how much evidence was adduced on the trial, and how variant it was from that which the defendant states could have been adduced, and therefore its relative importance cannot be determined. At any rate, under such circumstances, this Court cannot undertake to adjudge that the Court below erred, there being nothing in any part of the record except this application upon which such judgment could be based.
This has been decided too often by this Court to require any further explanation. (Land v. Miller, 7 Tex. R. 463 ; 2 Tex. R. 581-594. and 8 Tex. R. 60.)
Judgment affirmed.